UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2015 Date of Reporting Period: 06/30/2014 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2014 SHARES OR PRINCIPAL AMOUNT VALUE - COMMON STOCKS 91.25% Consumer Discretionary - Automobiles & Components 2.46% 1,350,000 Johnson Controls, Inc. $ 67,405,500 Consumer Discretionary - Durables & Apparel 2.33% 492,014 Polaris Industries Inc. 64,079,903 Consumer Discretionary - Media 2.40% 2,100,000 Gannett Co., Inc. 65,751,000 Consumer Discretionary - Retailing 7.81% 2,588,018 LKQ Corporation * 69,074,200 642,476 O'Reilly Automotive, Inc. * 96,756,886 625,352 Penske Automotive Group, Inc. 30,954,924 704,786 Sally Beauty Company, Inc. * 17,676,033 214,462,043 Consumer Discretionary - Services 0.81% 510,579 Popeyes Louisiana Kitchen, Inc. * 22,317,408 Consumer Staples - Food & Staples Retailing 5.40% 2,000,000 Walgreen Co. 148,260,000 Consumer Staples - Food, Beverage & Tobacco 2.72% 580,000 Philip Morris International Inc. 48,899,800 845,446 Seneca Foods Corporation - Class A * 25,870,648 74,770,448 Energy 4.87% 754,165 Kinder Morgan Management, LLC * 59,526,257 2,050,000 Kinder Morgan, Inc. 74,333,000 133,859,257 Financials - Diversified 4.52% 604,505 Affiliated Managers Group, Inc. * 124,165,327 Financials - Insurance 5.34% 480,000 ACE Limited 49,776,000 1,075,000 Aon plc 96,846,750 146,622,750 Financials - Real Estate 3.00% 2,575,000 CBRE Group Inc. * 82,503,000 Health Care - Equipment & Services 6.92% 300,000 C.R. Bard, Inc. 42,903,000 657,500 Covidien plc 59,293,350 986,254 DaVita HealthCare Partners Inc. * 71,325,889 325,000 ResMed Inc. 16,454,750 189,976,989 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 18.38% 400,000 Celgene Corporation * 34,352,000 1,600,000 Gilead Sciences, Inc. * 132,656,000 Page 1 154,400 Mettler-Toledo International Inc. * 39,090,992 1,600,000 Pfizer Inc. 47,488,000 825,688 Thermo Fisher Scientific Inc. 97,431,184 1,220,000 Valeant Pharmaceuticals International, Inc. * 153,866,400 504,884,576 Industrials - Capital Goods 5.69% 721,100 Snap-on Incorporated 85,464,772 278,910 W.W. Grainger, Inc. 70,918,446 156,383,218 Industrials - Commercial & Professional Services 4.25% 600,000 ADT Corporation (The) 20,964,000 1,853,000 Copart, Inc. * 66,633,880 600,000 Nielsen N.V. 29,046,000 116,643,880 Industrials - Transportation 0.35% 33,400 AMERCO * 9,711,384 Information Technology - Hardware & Equipment 0.51% 400,000 NCR Corporation * 14,036,000 Information Technology - Software & Services 7.12% 700,000 MasterCard Incorporated - Class A 51,429,000 1,950,000 Microsoft Corporation 81,315,000 1,550,000 Oracle Corporation 62,821,500 195,565,500 Materials 6.37% 796,600 AptarGroup, Inc. 53,380,166 1,390,401 Ball Corporation 87,150,335 653,293 Stepan Company 34,533,068 175,063,569 TOTAL COMMON STOCKS (cost $1,290,548,761) 2,506,461,752 SHORT -TERM INVESTMENTS 9.07% Commercial Paper - 8.96% $ Hyundai Capital America, Inc. 07/01/14, 0.21% 5,000,000 5,000,000 Integrys Energy Group, Inc. 07/01/14, 0.21% 5,000,000 5,500,000 Michelin Luxembourg S.C.S. 07/01/14, 0.21% 5,500,000 5,000,000 Time Warner Cable Inc. 07/02/14, 0.23% 4,999,968 7,000,000 Valspar Corporation (The) 07/02/14, 0.20% 6,999,961 6,450,000 Edison International 07/03/14, 0.24% 6,449,914 5,000,000 Valspar Corporation (The) 07/03/14, 0.20% 4,999,945 5,000,000 Hitachi Capital America Corp. 07/07/14, 0.20% 4,999,833 4,275,000 Kroger Co. (The) 07/07/14, 0.22% 4,274,843 5,000,000 Michelin Luxembourg S.C.S. 07/07/14, 0.21% 4,999,825 2,000,000 Michelin Luxembourg S.C.S. 07/07/14, 0.21% 1,999,930 6,900,000 Eastman Chemical Company 07/08/14, 0.23% 6,899,691 5,000,000 Southern Company Funding Corporation 07/08/14, 0.16% 4,999,845 7,500,000 B.A.T. International Finance p.l.c. 07/09/14, 0.24% 7,499,600 3,000,000 Valspar Corporation (The) 07/09/14, 0.20% 2,999,867 5,000,000 Pentair Finance S.A. 07/10/14, 0.28% 4,999,650 7,450,000 CBS Corporation 07/11/14, 0.23% 7,449,524 5,000,000 Hitachi Capital America Corp. 07/11/14, 0.25% 4,999,653 Page 2 $ Integrys Energy Group, Inc. 07/11/14, 0.22% 5,449,667 4,000,000 B.A.T. International Finance p.l.c. 07/14/14, 0.22% 3,999,682 5,000,000 Hyundai Capital America, Inc. 07/14/14, 0.21% 4,999,621 7,500,000 Hyundai Capital America, Inc. 07/14/14, 0.21% 7,499,431 10,000,00 Coca-Cola Enterprises Inc. 07/15/14, 0.17% 9,999,339 4,625,000 Rockwell Collins, Inc. 07/15/14, 0.27% 4,624,514 7,800,000 Bacardi-Martini B.V. 07/16/14, 0.22% 7,799,285 3,600,000 Diageo Capital plc 07/16/14, 0.24% 3,599,640 5,000,000 CBS Corporation 07/17/14, 0.23% 4,999,489 4,000,000 Bemis Company, Inc. 07/18/14, 0.24% 3,999,547 6,375,000 CBS Corporation 07/18/14, 0.23% 6,374,308 530,000 Pentair Finance S.A. 07/18/14, 0.28% 529,930 8,000,000 Southern Power Company 07/21/14, 0.20% 7,999,111 10,000,00 Stanley Black & Decker Inc. 07/21/14, 0.22% 9,998,778 7,000,000 Time Warner Cable Inc. 07/21/14, 0.28% 6,998,911 5,150,000 Eastman Chemical Company 07/22/14, 0.23% 5,149,309 3,000,000 Eastman Chemical Company 07/22/14, 0.24% 2,999,580 5,000,000 Southern Company Funding Corporation 07/22/14, 0.18% 4,999,475 5,925,000 Bacardi-Martini B.V. 07/23/14, 0.22% 5,924,203 875,000 Bemis Company, Inc. 07/24/14, 0.23% 874,871 4,200,000 Nissan Motor Acceptance Corporation 07/24/14, 0.20% 4,199,463 7,000,000 Bemis Company, Inc. 07/25/14, 0.24% 6,998,880 2,025,000 Nissan Motor Acceptance Corporation 07/25/14, 0.24% 2,024,676 5,175,000 Nissan Motor Acceptance Corporation 07/28/14, 0.20% 5,174,224 6,000,000 Bacardi-Martini B.V. 07/30/14, 0.24% 5,998,840 7,000,000 AT&T Inc. 07/31/14, 0.22% 6,998,717 5,000,000 B.A.T. International Finance p.l.c. 07/31/14, 0.22% 4,999,083 5,900,000 Rockwell Collins, Inc. 08/15/14, 0.27% 5,898,009 246,182,632 Variable Rate Security - 0.11% 2,849,309 Fidelity Institutional Money Market Fund - Class I 2,849,309 TOTAL SHORT-TERM INVESTMENTS (cost $249,031,941) 249,031,941 TOTAL INVESTMENTS (cost $1,539,580,702) - 100.32% 2,755,493,693 LIABILITIES, NET OF OTHER ASSETS - (0.32)% (8,793,096 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $2,746,700,597 % of net assets. * Non-income producing. As of June 30, 2014, investment cost for federal tax purposes was $1,539,580,702 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (2,846,030 ) Net unrealized appreciation $1,215,912,991 Page 3 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,849,309 Level 2 - Commercial Paper 246,182,632 Level 3 - None Total $2,755,493,693 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/12/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/12/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/12/2014
